Holmes, J.
This is an appeal from a decree of the Chancery Court of Lincoln County sustaining a general demurrer to the second amended bill of complaint filed by the appellant, Penn Motor Company against the appellee, Commercial Credit Corporation.
As grounds for equity jurisdiction, the appellant seeks by its second amended bill of complaint an accounting, *746reformation, of a written instrument, and relief based upon equitable estoppel.
"We liave carefully and minutely considered the allegations of tlie second amended bill of complaint and tbe exhibits forming a part thereof, and we are of the opinion that they are insufficient to state a cause for equitable relief. The action of the chancellor in sustaining the demurrer is therefore affirmed.
Affirmed.
McGehee, G. J., and Lee, Arrington and Ethridge, JJ., concur.